                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

Case No.         CV 19-7637-SVW (KS)                                               Date: September 16, 2019
Title           Martin Ruiz Sanchez v. M.E. Spearman




Present: The Honorable:             Karen L. Stevenson, United States Magistrate Judge


                      Gay Roberson                                                 N/A
                      Deputy Clerk                                       Court Reporter / Recorder

             Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:



Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On September 4, 2019, Martin Ruiz Sanchez (“Petitioner”), a state prisoner proceeding
pro se, filed a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
U.S.C. § 2254 (the “Petition”). (Dkt. No. 1.) On February 8, 2017, following a jury trial, Petitioner
was convicted of: continuous sexual abuse of a child (Count 1); lewd act upon a child (Counts 2,
3,4); oral copulation or sexual penetration on a child 10 years of age or younger (Counts 5);
misdemeanor child molesting (Count 6, 7); and forcible lewd acts upon a child (Count 8), in
violation of California Penal Code §§ 288.5; 288(a); 288.7; 647.6(a)(1); and 288(b)(1).1 (Petition
at 2.) The Petition states that counts 1, 2, 3, 4, 5, and 8 “involve multiple victims,” under California
Penal Code section 667.61(j)(2). (Id.) On April 18, 2017, Petitioner was sentenced to consecutive
25 years to life terms on counts 1-2; consecutive 25 years to life terms on counts 3-4; fifteen years
to life on count five; one year each (consecutive ) on counts 6-7; and 25 years to life (consecutive)
on count 8. (Id.)

         The Petition ostensibly presents five claims for relief: in Ground One, Petitioner maintains
that “[t]he trial court erred in failing to instruct sua sponte, on the lesser included offenses of assault
with intent to commit a lewd act upon a child and simple assault as to Adriana A.”; and in Ground
Two, Petitioner argues that he “was denied effective assistance of counsel if the court had no duty
to instruct on lesser included offenses sua sponte.” (Petition at 3.) The Petition indicates that
Petitioner presented Grounds One and Two to the California Supreme Court, which denied review

1
            See also People v. Martin Ruiz Sanchez, Case No. B282235, 2019 WL 1580981, at *1 (Cal. Ct. App. Apr.
2, 2018).


CV-90 (03/15)                                  Civil Minutes – General                                 Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 19-7637-SVW (KS)                                         Date: September 16, 2019
Title       Martin Ruiz Sanchez v. M.E. Spearman


on June 13, 2018. (Id.) In Ground Three, however, Petitioner has not identified any discrete claims
for relief but, rather, states: “to be developed and exhausted.” (Petition at 5) (errors in original).
In Grounds Four and Five, Petitioner wrote “same.” (Id.) Thus, Petitioner has not identified a
series of discrete claims for relief in Grounds Three, Four, or Five. Rather, according to Petitioner,
the nature and basis for these purported claims is yet to be determined. (See Petition at 6.)

        Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, 28
U.S.C. foll. § 2254 (“Habeas Rules”) requires a district court to dismiss a petition without ordering
a responsive pleading where “it plainly appears from the petition and any attached exhibits that
the petitioner is not entitled to relief.” Further, Habeas Rule 2 requires, inter alia, that the Petition
name as respondent the state officer who has custody, specify the grounds for relief available to
the Petitioner, state the facts supporting each ground, state the relief requested, be legible, and be
signed under penalty of perjury by Petitioner. The Advisory Committee’s Notes state that “it is
the relationship of the facts to the claim asserted that is important” under Rule 2, and the Petition
must “state facts that point to a real possibility of constitutional error.” Advisory Committee’s
Note on subd. (c) of Habeas Corpus Rule 2; Advisory Committee’s Note on Habeas Corpus Rule
4. Allegations that are vague, conclusory, “palpably incredible,” “patently frivolous or false,” or
unsupported by a statement of specific facts, are insufficient to warrant relief and are subject to
summary dismissal. Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (quoting Blackledge
v. Allison, 431 U.S. 63, 75-76 (1977)).

         Further, as a matter of comity, a federal court will not entertain a habeas corpus petition
unless the petitioner has exhausted the available state judicial remedies on every ground presented
in petition. Rose v. Lundy, 455 U.S. 509, 518-22 (1982). Accordingly, the habeas statute explicitly
provides that a habeas petition brought by a person in state custody “shall not be granted unless it
appears that – (A) the applicant has exhausted the remedies available in the courts of the State; or
(B)(i) there is an absence of available State corrective process; or (ii) circumstances exist that
render such process ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1).

        Here, the Petition is defective on its face as to Grounds Three, Four and Five because
Petitioner has not specified the grounds for relief in these claims nor supported them with a
statement with specific facts. Further, Petitioner concedes that, whatever the claims are in Grounds
Three through Five, he has not presented them to the California Supreme Court, rendering these
“claims” unexhausted and the Petition “mixed.” Accordingly, the Petition fails to state a claim in


CV-90 (03/15)                            Civil Minutes – General                              Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 19-7637-SVW (KS)                                       Date: September 16, 2019
Title       Martin Ruiz Sanchez v. M.E. Spearman


Grounds Three, Four, and Five upon which relief may be granted, and the Petition is subject to
dismissal. See Rose, 455 U.S. at 510, 521; see also 28 U.S.C. § 2243 (if it “appears from the
application that the applicant or person detained is not entitled” to habeas relief, a court may
dismiss the action without ordering service on the requested party); Rule 4, Rules Governing
Section 2254 cases in the United States District Courts (petition may be summarily dismissed if
petitioner plainly not entitled to relief); Local Rule 72-3.2.

       Accordingly, IT IS HEREBY ORDERED that, no later than October 16, 2019,
Petitioner shall file one of the following:

        (1) a First Amended Petition that both articulates the legal and factual basis for each claim
        raised and establishes that the exhaustion process is complete as to all claims raised;

        (2) both a First Amended Petition that articulates the legal and factual basis for each
        claim raised and, if one or more of the claims are unexhausted, a request for a stay pursuant
        to Rhines v. Weber, 544 U.S. 269 (2005) that establishes all three of the following: (a)
        “good cause” for Petitioner’s failure to exhaust all of his claims; (b) the unexhausted claims
        are “potentially meritorious;” and (c) Petitioner’s failure to exhaust some of his claims is
        not due to “intentionally dilatory litigation tactics; OR

        (3) a signed document entitled “Notice of Voluntary Dismissal,” in which Petitioner
        dismisses Grounds Three, Four, and Five pursuant to Rule 41(a)(1) of the Federal Rules of
        Civil Procedure;

      If Petitioner fails to file a response that complies with this Order by the October 16,
2019 deadline, the Court will recommend dismissal of this case without prejudice.

        The Clerk is directed to send Petitioner a copy of the Central District’s form state habeas
petition with this Order.

        IT IS SO ORDERED.
                                                                                                  :
                                                                  Initials of Preparer   gr



CV-90 (03/15)                           Civil Minutes – General                               Page 3 of 3
